Case 1:14-cv-01102-RGA Document 192 Filed 10/02/20 Page 1 of 1 PageID #: 22477

                   MORRIS, NICHOLS, ARSHT                   &   TUNNELL       LLP
                                   1201 N ORTH M ARKET S TREET
                                          P.O. B OX 1347
                               W ILMINGTON , D ELAWARE 19899-1347

                                            (302) 658-9200
                                         (302) 658-3989 FAX
 JEREMY TIGAN
 (302) 351-9106
 jtigan@mnat.com
                                          October 2, 2020


 The Honorable Richard G. Andrews                                         VIA ELECTRONIC FILING
 United States District Court
  for the District of Delaware
 844 North King Street
 Wilmington, DE 19801

      Re: M2M Solutions LLC, et al. v. Sierra Wireless Am. Inc., et al., C.A. No. 14-1102 (RGA)

Dear Judge Andrews:

        I write on behalf of the parties to respectfully request that the Court postpone the pre-trial
and trial dates in this matter due to continuing complications resulting from the coronavirus
pandemic. A pretrial conference is currently set for December 18, 2020, and a 5-day jury trial is
set to begin on January 11, 2021. See D.I. 148.

         In addition to concerns about the safety and practicality of conducting a jury trial under the
current circumstances, travel by co-counsel and witnesses remains a significant concern. Sierra’s
lead counsel is in California, and Plaintiffs’ lead counsel is in Massachusetts. Further, Sierra’s
client representatives, including its primary witnesses, are in Canada and currently face travel
restrictions to the United States. The CDC lists the United States and Canada as having “high”
COVID-19 risk.

       Accordingly, the parties respectfully request that the pre-trial conference and trial be
rescheduled for spring 2021, if convenient for the Court. This continuance will also provide the
Court with additional time to resolve the pending summary judgment and Daubert motions. See
D.I. 165-166, 177, 183, 188.

       Counsel are available at the Court’s convenience if Your Honor would like to discuss this
request.

                                                Respectfully,

                                                /s/ Jeremy A. Tigan
                                               Jeremy A. Tigan (#5239)

cc:      Clerk of the Court (Via CM/ECF)
         All Counsel of Record (Via CM/ECF and Electronic Mail)
